DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 29 December 2020:
	Claims 1 and 6-13 are amended.	
	Claims 1-13 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 29 December 2020:
a.	Applicant’s amendments and arguments regarding the previously made 35 U.S.C. 112 rejection on claims 6-13 have been fully considered and are deemed fully persuasive. The 35 U.S.C. 112(b) rejections on claims 6-13 have been withdrawn.
b.	Applicant’s arguments that Dearworth in view of Yue, further in view of Choi fail to explicitly or implicitly disclose or teach “to create a virtual WiFi hotspot using Bluetooth technology in response to a WiFi function enabled and create a normal WiFi hotspot in response to the WiFi function disabled” has been fully considered but is deemed partially unpersuasive and partially moot. The argument towards the limitation of “to create a virtual WiFi hotspot using Bluetooth technology in response to a WiFi function enabled” is deemed unpersuasive. Applicant’s attention is directed to Dearworth, Column 16, Lines 23 – 30, see “When Wi-Fi hotspots are used, a vehicle (202) containing a mobile-device (622) having a Wi-Fi radio may be located…In response to a user application request to determine a location of a mobile-device having a Wi-Fi radio, the Wi-Fi device is triggered to transmit a request to all Wi-Fi hotspots (“virtual” toll locations) within range of the Wi-Fi device”, where “a vehicle (202) containing a mobile-
c.	Applicant’s arguments that there is no teaching, suggestion or motivation for a person skilled in the art to combine Dearworth in view of Yue, further in view of Choi to obtain the above-identified technical features of claim 1 has been fully considered but is deemed not persuasive. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dearworth (U.S. Patent 8,587,454), in view of YUE et al. (U.S. PGPub. 2016/0277928), hereinafter Yue, in further view of CHOI et al. (U.S. PGPub. 2018/0295660), hereinafter Choi, in further view of Holostov et al. (U.S. PGPub. 2013/0183935), hereinafter Holostov. 

	Regarding claim 1, Dearworth teaches A network sharing method, comprising (Dearworth, Column 7, Lines 11 – 13, see “Typically a Wi-Fi hotspot is a physical location that offers internet access over a wireless LAN through the use of a shared internet connection and a single router”):
	detecting whether a terminal device enables a Wireless Fidelity (WiFi) function as receiving a hotspot creating operation (Dearworth, Column 5, Lines 50 – 54, see “Skyhook Wireless uses something they call XPS, which is a software-only location platform that can quickly determine the location of any Wi-Fi enabled mobile device with an accuracy of 10 to 20 meters”);
	creating a virtual WiFi hotspot (Dearworth, Column 15, Lines 58 – 61, see “”Virtual” toll locations and/or “virtual” toll barriers and/or “virtual” toll boundaries are defined by one or more waypoints and/or one or more Wi-Fi hotspots ; and
	
	Dearworth does not teach the following limitation(s) as taught by Yue: creating a virtual WiFi hotspot configured with preset hotspot name and password
	
	
	establishing a connection with the access terminal through the WiFi hotspot to achieve network sharing.
	(Yue, Paragraph [0009], see “after the initiated terminal identity verification and gateway identity verification succeed, accessing to a wireless broadband network through the WiFi connection”, which is analogous to establishing a connection with the access terminal through the WiFi to achieve network sharing) (Yue, Paragraph [0108], see “The terminal sends the WiFi connection request to the wireless gateway according to a service set identifier (SSID) of a found WiFi hotspot and a preset password, where the WiFi connection request carries the preset password”).

One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a network sharing method, comprising of a WiFi hotspot being configured with a preset hotspot name and password. This allows for better security management by associating the WiFi hotspot with the mobile device(s) SSID, which enables the mobile device to establish a connection with the WiFi hotspot according to the mobile device(s) SSID and a preset password (Yue, Paragraph [0108]).  
	Dearworth as modified by Yue do not teach the following limitation(s) as taught by Choi: creating a virtual WiFi hotspot configured with preset hotspot name and password through a Bluetooth Generic Attribute (GATT) as detecting that the WiFi function is enabled; 
	establishing a Bluetooth Personal Area Networking (PAN) connection with an access terminal through the virtual WiFi hotspot to achieve network sharing; and
	
	(Choi, Paragraph [0040], see “FIG. 8 is a diagram illustrating one example of a structure of a generic attribute profile (GATT) of the Bluetooth low energy”) (Choi, Paragraph [0071], see “the wireless communication system may configure personal area networking (PAN) through the Bluetooth technology”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for providing electronic toll collection to users of wireless mobile devices, disclosed of Dearworth, and techniques for a terminal access method, comprising of a WiFi hotspot being configured with a preset hotspot name and password, disclosed of Yue, by implementing techniques for sending and receiving data on Bluetooth, comprising of utilizing a Bluetooth Generic Attribute (GATT) and establishing a Bluetooth Personal Area Networking (PAN) connection, disclosed of Choi. 

Dearworth as modified by Yue and further modified by Choi do not teach the following limitation(s) as taught by Holostov: creating a WiFi hotspot with preset hotspot name and password to achieve network sharing when the WiFi function is not enabled.
	(Holostov, Paragraph [0058], see “the mobile device can be configured to allow a user to enable or disable connectivity to individual Wi-Fi hotspots, manually connect to a hotspot network, or enable a user to configure a user profile for connection to a hotspot network if mobile operator hotspot connectivity has been disabled by the user. For example, a user can configure a user profile such that a particular Wi-Fi hotspot is to be connected to even if hotspot connectivity for the mobile operator associated with the particular Wi-Fi hotspot has been disabled by the user”, where “a user can configure a user profile…even if hotspot connectivity for the mobile operator associated with the particular Wi-Fi hotspot has been disabled by the user” is analogous to creating a WiFi hotspot with a preset hotspot name and password to achieve network sharing when the WiFi function is not enabled). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for providing electronic toll collection to users of wireless mobile devices, disclosed of Dearworth, and techniques disclosed of Yue and Choi, by implementing techniques for extensible framework for wireless network connectivity, comprising of creating a WiFi hotspot with preset hotspot name and password to achieve network sharing when the WiFi function is not enabled, disclosed of Holostov. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a network sharing method, comprising of creating a WiFi hotspot with preset hotspot name and password to achieve network sharing when the WiFi function is not enabled. This allows for a more user-friendly interface by allowing the user to control over aspects of the offloading framework by allowing the user to enable a user to configure a user 
 
	Regarding claim 2, Dearworth as further modified by Choi and Holostov do not teach the following limitation(s) as taught by Yue: The network sharing method according to claim 1, wherein the step of establishing the Bluetooth Personal Area Networking (PAN) connection with the access terminal through the virtual WiFi hotspot to achieve network sharing comprises:
	receiving a connection request for establishing the Bluetooth PAN connection sent by the access terminal to the terminal device through the virtual WiFi hotspot, wherein the connection request carries a Bluetooth Media Access Control (MAC) address of the access terminal;
	parsing the connection request and verifying a validity of the Bluetooth MAC address; and
	allowing the connection request and establishing the Bluetooth PAN connection with the access terminal to achieve network sharing when the Bluetooth MAC address is valid.
	(Yue, Paragraph [0009], see “after the initiated terminal identity verification and gateway identity verification succeed, accessing to a wireless broadband network through the WiFi connection”, which is analogous to parsing the connection request and verifying a validity of the Bluetooth MAC address, due to the “terminal identity verification request” carrying the terminal MAC address and subsequently allowing the connection request and establishing a Bluetooth connection with the access terminal) (Yue, Paragraph [0011], see “the terminal identity verification request carrying terminal identity information; and when the terminal identity information is successfully verified, the terminal sending a gateway identity verification request to the wireless gateway…”) (Yue, Paragraph [0013], see “the terminal extracting a serial number of a terminal ID of the terminal as a plaintext, and calculating the terminal ID using an Internet Protocol (IP) address and/or a medium access control (MAC) address to obtain a first encryption key”, where “terminal identity verification request” is analogous to a connection request that carries a Bluetooth Media Access Control (MAC) address of the access terminal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for providing electronic toll collection to users of wireless mobile devices, disclosed of Dearworth, techniques disclosed of Choi, 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a network sharing method, comprising of receiving a connection request that carries a Bluetooth Media Access Control (MAC) of the access terminal and parsing the request in order to validate the MAC address of the access terminal before allowing connection to the WiFi hotspot. This allows for better security management by verifying the access terminal requesting connection through the use of the access terminal's MAC, due to the Bluetooth MAC address uniquely identifying the access terminal performing the request (Yue, Paragraph [0013]). 

Regarding claim 6, Dearworth teaches A network sharing system, comprising (Dearworth, Column 7, Lines 11 – 13, see “Typically a Wi-Fi hotspot is a physical location that offers internet access over a wireless LAN through the use of a shared internet connection and a single router”):
one or more processors (Dearworth, Column 18, Lines 50 – 53, see “The CS (612) includes one or more processors that execute programs to implement the functionality described herein and generally associated with wireless systems”);
a memory (Dearworth, Column 14, Lines 44 – 46, see “A typical navigational device contains a processor (340), a position determining system (341), a memory or storage device (342)…”); and
one or more application programs, wherein the one or more application programs are stored in the memory and executed by the processor to execute a method comprising: (Dearworth, Column 18, Lines 50 – 53, see “The CS (612) includes one or more processors that execute programs to implement the functionality described herein and generally associated with wireless systems”):
detecting whether a terminal device enables a Wireless Fidelity (WiFi) function as receiving a hotspot creating operation (Dearworth, Column 5, Lines 50 – 54, see “Skyhook Wireless uses something they call XPS, which is a software-only location platform that can ;
creating a virtual WiFi hotspot (Dearworth, Column 15, Lines 58 – 61, see “”Virtual” toll locations and/or “virtual” toll barriers and/or “virtual” toll boundaries are defined by one or more waypoints and/or one or more Wi-Fi hotspots associated with a specific toll location”) (Dearworth, Column 16, Lines 23 – 30, see “When Wi-Fi hotspots are used, a vehicle (202) containing a mobile-device (622) having a Wi-Fi radio may be located…In response to a user application request to determine a location of a mobile-device having a Wi-Fi radio, the Wi-Fi device is triggered to transmit a request to all Wi-Fi hotspots (“virtual” toll locations) within range of the Wi-Fi device”, where “a vehicle (202) containing a mobile-device (622) having a Wi-Fi radio may be located” is being read as detecting that the WiFi function is enabled) (Dearworth, Column 10, Lines 46 – 51, see “It is another object of the invention to incorporate the use of Wi-Fi hotspots to define “virtual” toll locations and/or “virtual” toll barriers and/or “virtual” toll boundaries by creating toll locations using Wi-Fi hotspots that correspond to the actual physical locations to toll plazas, toll bridges, toll tunnels etc.”, where “creating toll locations using Wi-Fi hotspots” is being read as creating a virtual WiFi hotspot as detecting that the WiFi function is enabled);



Dearworth does not teach the following limitation(s) as taught by Yue: creating a virtual WiFi hotspot configured with preset hotspot name and password 


establishing a connection with the access terminal through the WiFi hotspot to achieve network sharing.
	(Yue, Paragraph [0009], see “after the initiated terminal identity verification and gateway identity verification succeed, accessing to a wireless broadband network through the WiFi connection”, which is analogous to establishing a connection with the access terminal through the WiFi to achieve network sharing) (Yue, Paragraph [0108], see “The terminal sends the WiFi connection request to the wireless gateway according to a service set identifier (SSID) of a found WiFi hotspot and a preset password, where the WiFi connection request carries the preset password”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for providing electronic toll collection to users of wireless mobile devices, disclosed of Dearworth, by implementing techniques for a terminal access method, comprising of a WiFi hotspot being configured with a preset hotspot name and password, disclosed of Yue. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a network sharing method, comprising of a WiFi hotspot being configured with a preset hotspot name and password. This allows for better security management by associating the WiFi hotspot with the mobile device(s) SSID, which enables the mobile device to establish a connection with the WiFi hotspot according to the mobile device(s) SSID and a preset password (Yue, Paragraph [0108]).  
Dearworth as modified by Yue do not teach the following limitation(s) as taught by Choi:  creating a virtual WiFi hotspot configured with preset hotspot name and password through a Bluetooth Generic Attribute (GATT) as detecting that the WiFi function is enabled;
establishing a Bluetooth Personal Area Networking (PAN) connection with an access terminal through the virtual WiFi hotspot to achieve network sharing; and

	(Choi, Paragraph [0040], see “FIG. 8 is a diagram illustrating one example of a structure of a generic attribute profile (GATT) of the Bluetooth low energy”) (Choi, Paragraph [0071], see “the wireless communication system may configure personal area networking (PAN) through the Bluetooth technology”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for providing electronic toll collection to users of wireless mobile devices, disclosed of Dearworth, and techniques for a terminal access method, comprising of a WiFi hotspot being configured with a preset hotspot name and password, disclosed of Yue, by implementing techniques for sending and receiving data on Bluetooth, comprising of utilizing a Bluetooth Generic Attribute (GATT) and establishing a Bluetooth Personal Area Networking (PAN) connection, disclosed of Choi. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a network sharing method, comprising of utilizing a Bluetooth Generic Attribute (GATT) and establishing a Bluetooth Personal Area Networking (PAN) connection. Utilizing a Bluetooth Generic Attribute (GATT) allows for lower power consumption due to GATT achieving the optimized and low power consumption by keeping the radio off as much as possible and sending small amounts of data at low transfer speeds (Choi, Paragraph [0040]). 
Dearworth as modified by Yue and further modified by Choi do not teach the following limitation(s) as taught by Holostov: creating a WiFi hotspot with preset hotspot name and password to achieve network sharing when the WiFi function is not enabled.
	(Holostov, Paragraph [0058], see “the mobile device can be configured to allow a user to enable or disable connectivity to individual Wi-Fi hotspots, manually connect to a hotspot network, or enable a user to configure a user profile for connection to a hotspot network if mobile operator hotspot connectivity has been disabled by the user. For example, a user can configure a user profile such that a particular Wi-Fi hotspot is to be connected to even if hotspot connectivity for the mobile operator associated with the particular Wi-Fi hotspot has been disabled by the user”, where “a user can configure a user profile…even if hotspot connectivity for the mobile operator associated with the particular Wi-Fi hotspot has been 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for providing electronic toll collection to users of wireless mobile devices, disclosed of Dearworth, and techniques disclosed of Yue and Choi, by implementing techniques for extensible framework for wireless network connectivity, comprising of creating a WiFi hotspot with preset hotspot name and password to achieve network sharing when the WiFi function is not enabled, disclosed of Holostov. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a network sharing method, comprising of creating a WiFi hotspot with preset hotspot name and password to achieve network sharing when the WiFi function is not enabled. This allows for a more user-friendly interface by allowing the user to control over aspects of the offloading framework by allowing the user to enable a user to configure a user profile for connection to a hotspot network even if the mobile operator hotspot connectivity has been disabled by the user (Holostov, Paragraph [0058]). 

Regarding claim 7, Dearworth as further modified by Choi and Holostov do not teach the following limitation(s) as taught by Yue: The network sharing system according to claim 6, wherein the method further comprises:
receiving a connection request for establishing the Bluetooth PAN connection sent by the access terminal to the terminal device through the virtual WiFi hotspot, wherein the connection request carries a Bluetooth Media Access Control (MAC) address of the access terminal;
parsing the connection request and verifying a validity of the Bluetooth MAC address; and
allowing the connection request and establishing the Bluetooth PAN connection with the access terminal to achieve network sharing when the Bluetooth MAC address is valid.
	(Yue, Paragraph [0009], see “after the initiated terminal identity verification and gateway identity verification succeed, accessing to a wireless broadband network through the WiFi connection”, which is 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for providing electronic toll collection to users of wireless mobile devices, disclosed of Dearworth, techniques disclosed of Choi, and techniques disclosed of Holostov, by implementing techniques for a terminal access method, comprising of receiving a connection request that carries a Bluetooth Media Access Control (MAC) of the access terminal and parsing the request in order to validate the MAC address of the access terminal before allowing connection to the WiFi hotspot, disclosed of Yue. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a network sharing method, comprising of receiving a connection request that carries a Bluetooth Media Access Control (MAC) of the access terminal and parsing the request in order to validate the MAC address of the access terminal before allowing connection to the WiFi hotspot. This allows for better security management by verifying the access terminal requesting connection through the use of the access terminal's MAC, due to the Bluetooth MAC address uniquely identifying the access terminal performing the request (Yue, Paragraph [0013]). 

Regarding claim 11, Dearworth teaches A network accessing system, comprising (Dearworth, Column 7, Lines 11 – 13, see “Typically a Wi-Fi hotspot is a physical location that offers internet access over a wireless LAN through the use of a shared internet connection and a single router”):
one or more processors (Dearworth, Column 18, Lines 50 – 53, see “The CS (612) includes one or more processors that execute programs to implement the functionality described herein and generally associated with wireless systems”);
a memory (Dearworth, Column 14, Lines 44 – 46, see “A typical navigational device contains a processor (340), a position determining system (341), a memory or storage device (342)…”); and
one or more application programs, wherein the one or more application programs are stored in the memory and executed by the processor to execute a method comprising: (Dearworth, Column 18, Lines 50 – 53, see “The CS (612) includes one or more processors that execute programs to implement the functionality described herein and generally associated with wireless systems”):
determining a type of a WiFi hotspot when searching for the WiFi hotspot, wherein the type of the WiFi hotspot comprises a virtual WiFi hotspot and a WiFi hotspot (Dearworth, Column 22, Lines 4 – 7, see “The list of observed Wi-Fi hotspots is obtained from the Scanner and the Locator (1206) searches for each Wi-Fi hotspot in the Wi-Fi hotspot Reference database”); 



Dearworth does not teach the following limitation(s) as taught by Yue: 
a second establishing module, obtaining a second Bluetooth MAC address of the hotspot terminal 

	(Yue, Paragraph [0013], see “the terminal extracting a serial number of a terminal ID of the terminal as a plaintext, and calculating the terminal ID using an Internet Protocol (IP) address and/or a medium access control (MAC) address to obtain a first encryption key”, where “terminal identity verification request” is analogous to a connection request that carries a Bluetooth Media Access Control (MAC) address of the access terminal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for providing electronic toll collection to users of wireless mobile devices, disclosed of Dearworth, and techniques disclosed of Choi, by implementing techniques for a terminal access method, comprising of obtaining a second Bluetooth MAC address of the hotspot terminal, disclosed of Yue. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a network sharing method, comprising of obtaining a second Bluetooth MAC address of the hotspot terminal. This allows for better security management by verifying the access terminal requesting connection through the use of the access terminal's MAC, due to the Bluetooth MAC address uniquely identifying the access terminal performing the request (Yue, Paragraph [0013]). 
Dearworth as modified by Yue do not teach the following limitation(s) as taught by Choi: a first establishing module, establishing a Bluetooth GATT connection with a hotspot terminal corresponding to the WiFi hotspot when a network hotspot is the virtual WiFi hotspot;
a second establishing module, obtaining a second Bluetooth MAC address of the hotspot terminal through the Bluetooth GATT connection, and establishing a Bluetooth PAN connection with the hotspot terminal through the MAC address;

	(Choi, Paragraph [0040], see “FIG. 8 is a diagram illustrating one example of a structure of a generic attribute profile (GATT) of the Bluetooth low energy”) (Choi, Paragraph [0071], see “the wireless communication system may configure personal area networking (PAN) through the Bluetooth technology”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for providing electronic toll collection to users of wireless mobile devices, disclosed of Dearworth, and techniques for a terminal access method, comprising of a WiFi hotspot being configured with a preset hotspot name and password, disclosed of Yue, by implementing techniques for sending and receiving data on Bluetooth, comprising of utilizing a Bluetooth Generic Attribute (GATT) and establishing a Bluetooth Personal Area Networking (PAN) connection, disclosed of Choi. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a network sharing method, comprising of utilizing a Bluetooth Generic Attribute (GATT) and establishing a Bluetooth Personal Area Networking (PAN) connection. Utilizing a Bluetooth Generic Attribute (GATT) allows for lower power consumption due to GATT achieving the optimized and low power consumption by keeping the radio off as much as possible and sending small amounts of data at low transfer speeds (Choi, Paragraph [0040]). 
Dearworth as modified by Yue and further modified by Choi do not teach the following limitation(s) as taught by Holostov: establishing a connection with the hotspot terminal corresponding to the WiFi hotspot when a network hotspot is the WiFi hotspot and the WiFi function of the hotspot terminal is not enabled.
	(Holostov, Paragraph [0058], see “the mobile device can be configured to allow a user to enable or disable connectivity to individual Wi-Fi hotspots, manually connect to a hotspot network, or enable a user to configure a user profile for connection to a hotspot network if mobile operator hotspot connectivity has been disabled by the user. For example, a user can configure a user profile such that a particular Wi-Fi hotspot is to be connected to even if hotspot connectivity for the mobile operator associated with the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for providing electronic toll collection to users of wireless mobile devices, disclosed of Dearworth, and techniques disclosed of Yue and Choi, by implementing techniques for extensible framework for wireless network connectivity, comprising of creating a WiFi hotspot with preset hotspot name and password to achieve network sharing when the WiFi function is not enabled, disclosed of Holostov. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a network sharing method, comprising of creating a WiFi hotspot with preset hotspot name and password to achieve network sharing when the WiFi function is not enabled. This allows for a more user-friendly interface by allowing the user to control over aspects of the offloading framework by allowing the user to enable a user to configure a user profile for connection to a hotspot network even if the mobile operator hotspot connectivity has been disabled by the user (Holostov, Paragraph [0058]). 

Regarding claim 12, Dearworth as further modified by Holostov does not teach the following limitation(s) as taught by Yue: The network accessing system according to claim 11, wherein the method further comprises:
sending a preset second password to the hotspot terminal corresponding to the virtual WiFi hotspot 
reading a verification result of the second password through the Bluetooth GATT connection, and reading a Bluetooth MAC address of the hotspot terminal through the Bluetooth GATT connection when the result is successful; and


Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for providing electronic toll collection to users of wireless mobile devices, disclosed of Dearworth, and techniques disclosed of Choi, by implementing techniques for a terminal access method, comprising of sending a preset password to the hotspot terminal and establishing a connection  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a network sharing method, comprising of receiving a connection request that carries a Bluetooth Media Access Control (MAC) of the access terminal and parsing the request in order to validate the MAC address of the access terminal before allowing connection to the WiFi hotspot. This allows for better security management by verifying the access terminal requesting connection through the use of the access terminal's MAC, due to the Bluetooth MAC address uniquely identifying the access terminal performing the request (Yue, Paragraph [0013]). 
sending a preset second password to the hotspot terminal corresponding to the virtual WiFi hotspot through the Bluetooth GATT connection;
establishing the Bluetooth PAN connection with the hotspot terminal according to the MAC address.
	(Choi, Paragraph [0040], see “FIG. 8 is a diagram illustrating one example of a structure of a generic attribute profile (GATT) of the Bluetooth low energy”) (Choi, Paragraph [0071], see “the wireless communication system may configure personal area networking (PAN) through the Bluetooth technology”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for providing electronic toll collection to users of wireless mobile devices, disclosed of Dearworth, and techniques for a terminal access method, comprising of a WiFi hotspot being configured with a preset hotspot name and password, disclosed of Yue, by implementing techniques for sending and receiving data on Bluetooth, comprising of utilizing a Bluetooth Generic Attribute (GATT) and establishing a Bluetooth Personal Area Networking (PAN) connection, disclosed of Choi. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a network sharing method, comprising of utilizing a Bluetooth Generic Attribute (GATT) and establishing a Bluetooth Personal Area Networking (PAN) connection. Utilizing a Bluetooth Generic Attribute (GATT) allows for lower power consumption due to GATT achieving the optimized and low power consumption by keeping the radio off as much as possible and sending small amounts of data at low transfer speeds (Choi, Paragraph [0040]). 


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dearworth, in view of Yue, in further view of Choi, in further view of Holostov, in further view of LIU et al. (U.S. PGPub. 2016/0100356), hereinafter Liu.

Regarding claim 5, Dearworth as modified by Yue and further modified by Choi and Holostov do not teach the following limitation(s) as taught by Liu: The network sharing method according to claim 1, wherein the step of detecting whether the terminal device enables the WiFi function as receiving the hotspot creating operation comprises:
	prompting the user to input a name and a password of the WiFi hotspot as receiving a WiFi hotspot creating operation of the user;
	receiving the name and the password of the WiFi hotspot input by the user, and saving the same as the preset hotspot name and password; and
	detecting whether the terminal device enables the WiFi function.
	(Liu, Abstract, see “A method is provided that enables a user to access a specific local area network in a WiFi system with a specific account name through any terminal in a WiFi network”) (Liu, Paragraph [0006], see “The main object of the present invention is to provide a technology that enables a user to access a specific local area network in a WiFi system with a specific account name through any terminal in a WiFi network”, which is analogous to detecting whether the terminal device enables the WiFi function) (Liu, Paragraph [0036], see “a system will automatically pop up a dialog box that prompts Li Lei to input a user name and a password, and after Li Lei inputs the user name and the password, a server will retrieve a username which is the same as the username in the user information table, checks whether the password is a correct password after the username is found by search, if so, then the authentication is successful, or else, Li Lei is prompted of failed connection”, where “server will retrieve a username which is the same as the username in the user information table” is analogous to saving the same as the preset hotspot name and password, due to the name and the password inputted by the user being compared to a saved name and password).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for providing electronic toll collection to users of wireless mobile devices, disclosed of Dearworth, techniques disclosed of Yue, techniques disclosed of Choi, and techniques disclosed of Holostov, by implementing techniques for implementing wireless network cloud, comprising of prompting the user to input a username and password and saving the same as the preset hotspot name and password, disclosed of Liu. 


Regarding claim 10, Dearworth as modified by Yue and further modified by Choi and Holostov do not teach the following limitation(s) as taught by Liu: The network sharing system according to claim 6, wherein the method further comprises:
prompting a user to input a name and a password of the WiFi hotspot as receiving a WiFi hotspot creating operation of the user;
receiving the name and the password of the WiFi hotspot input by the user, and saving the same as the preset hotspot name and password; and
detecting whether the terminal device enables the WiFi function.
	(Liu, Abstract, see “A method is provided that enables a user to access a specific local area network in a WiFi system with a specific account name through any terminal in a WiFi network”) (Liu, Paragraph [0006], see “The main object of the present invention is to provide a technology that enables a user to access a specific local area network in a WiFi system with a specific account name through any terminal in a WiFi network”, which is analogous to detecting whether the terminal device enables the WiFi function) (Liu, Paragraph [0036], see “a system will automatically pop up a dialog box that prompts Li Lei to input a user name and a password, and after Li Lei inputs the user name and the password, a server will retrieve a username which is the same as the username in the user information table, checks whether the password is a correct password after the username is found by search, if so, then the authentication is successful, or else, Li Lei is prompted of failed connection”, where “server will retrieve a username which is the same as the username in the user information table” is analogous to saving the same as the preset hotspot name and password, due to the name and the password inputted by the user being compared to a saved name and password).

One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a network sharing method, comprising of prompting the user to input a username and password and saving the same as the preset hotspot name and password. This allows for better security management within the system by comparing the username and password inputted by the user with pre-saved information in order to validate the access terminal attempting to connect to WiFi (Liu, Paragraph [0036]). 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dearworth, in view of Yue, in further view of Choi, in further view of Holostov, in further view of Kurihara (U.S. PGPub. 2016/0373594).

	Regarding claim 13, Dearworth as modified by Yue and further modified by Choi and Holostov do not teach the following limitation(s) as taught by Kurihara: The network accessing system according to claim 12, wherein the method further comprises disconnecting the Bluetooth GATT connection when the password is incorrect, and prompting a user that the password is incorrect.
	(Kurihara, Paragraph [0080], see “the CPU 3020 performs authentication processing on the user information 410 of the setting information 400”, where “user information 410 of the setting information 400” comprises a password) (Kurihara, Paragraph [0082], see “the CPU 3020 notifies the mobile terminal 100 of the failure (NG) of authentication”) (Kurihara, Paragraph [0088], see “the CPU 3020 ends the activated scanning application, and further performs GATT communication disconnection and logout processing”).

One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a network sharing method, comprising disconnecting the Bluetooth GATT connection when the password is incorrect, and to prompt a user that the password is incorrect. This introduces a more user-friendly interface by notifying the user whether or not their requested connection was approved or not, as well as disconnecting the Bluetooth GATT connection in order to save resources when the password is incorrect (Kurihara, Paragraphs [0082] and [0088]). 


Allowable Subject Matter
Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                         

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433